SUBSCRIPTION AGREEMENT
Torvec, Inc., a New York corporation

Torvec, Inc.,
1999 Mt. Read Blvd. Building 3,
Rochester, New York 14615

Gentlemen:

This Subscription Agreement (the “Agreement”) is made by and between Torvec,
Inc., a New York corporation (the “Company”), and the undersigned, a director or
executive officer of the Company (the “Subscriber”) in connection with the
private placement of up to 687,500 Investment Units, for an aggregate of
$275,000 to three directors and one executive officer of the Company (the
“Purchasing Directors Financing”). Each Investment Unit consists of one
(1) share of the Company’s Series C Voting Convertible Preferred Stock, par
value $0.01 per share (the “Series C Preferred Stock”) initially convertible
into an equivalent number of shares of common stock of the Company, par value
$0.01 per share (“Common Stock”), and a warrant to purchase one-tenth (1/10th)
of a share of Common Stock (the “Warrant”, and together with the Series C
Preferred Stock, and the Common Stock issuable upon exercise of the Warrant or
conversion of the shares of Series C Preferred Stock, each a “Company Security”
and collectively, the “Company Securities”). The Purchasing Directors Financing
is part of a transaction whereby the Company is obtaining financing concurrently
herewith, of approximately $6.23 million through the sale of 15,562,500
Investment Units to lead investor, B. Thomas Golisano, and other accredited
investors(the “Golisano Financing”), for an aggregate of $6.5 million with the
Investment Units to be purchased in the Purchasing Directors Transaction
(collectively, the “Financing”).The offer and sale of the Investment Units in
the Financing are being made in reliance upon the provisions of Rule 506 of
Regulation D, under the Securities Act of 1933, as amended (the “Securities
Act”).

In consideration of any agreement by the Company to accept the Subscriber’s
subscription upon the terms and conditions set forth herein, the Subscriber
agrees and represents as follows:

1. Subscription.

(a) The Subscriber hereby irrevocably subscribes to purchase from the Company at
a purchase price of $0.40 per Investment Unit, that number of Investment Units
as shall have been subscribed for by the Subscriber as set forth on the
signature page of this Agreement.

(b) Simultaneously with the execution of this Agreement, the Subscriber is
paying and delivering to the Company a check made payable to “Torvec, Inc.,” in
the amount of the aggregate purchase price due for the purchase of the
Investment Units subscribed. Subscriber further understands the payments made
hereunder may be used by the Company as working capital or for other purposes
that the Company may determine in its sole discretion.

2. Effectiveness. Subscriber agrees that this Agreement shall not be binding on
the Company unless and until it is accepted by the Company. Until accepted, this
Agreement constitutes an irrevocable offer to the Company. Subscriber also
understands and agrees that the Company may refuse to accept this Agreement for
any reason and this Agreement shall not be accepted until the funds paid by
Subscriber herewith clear and are credited to the account of the Company.

3. Investment Representations.

Subscriber hereby makes the representations and warranties set forth below with
the express intention that they be relied upon by the Company in determining the
suitability of the Subscriber to purchase Investment Units:

(a) Subscriber is aware that the Investment Units and the underlying Company
Securities is a speculative investment involving a high degree of risk and the
potential loss of his/her entire investment. Subscriber acknowledges that there
is no minimum aggregate number of Investment Units that must be purchased
pursuant to this Agreement. There is no arrangement to place funds in an escrow,
trust, or similar account and all subscription deposits will be paid directly to
the Company.

(b) Subscriber can bear the economic risk of this investment and can afford a
complete loss of this investment; and Subscriber (A) has sufficient liquid
assets to pay the full purchase price for the shares of the Investment Units;
(B) has adequate means of providing for Subscriber’s current needs and possible
personal contingencies, and has no present need for liquidity of Subscriber’s
investment in the Investment Units; (C) does not have a commitment to
investments which are not readily marketable or transferable which is
disproportionate to Subscriber’s net worth; and (D) Subscriber’s investment in
the Investment Units will not cause such commitment to become excessive.

(c) Subscriber has sought and received such accounting, legal and tax advice as
the Subscriber has considered necessary to make an informed investment decision.

(d) Subscriber has had the opportunity to review publicly available materials
filed by the Company with the Securities and Exchange Commission (“SEC”)
pursuant to the Securities Exchange Act of 1934, as amended, including, but not
limited to, the Risk Factors related to the Company’s business and an investment
in its Common Stock. The Company has made available to Subscriber, a reasonable
time prior to the date hereof, the opportunity to ask questions of, and to
receive answers from, the Company and its representatives, concerning the terms
and conditions of the Financing, including the Golisano Financing, and access to
any information, documents, financial statements, records and books (i) relative
to the Company, the business, the Financing, including the Golisano Financing,
and an investment in the Company, and (ii) necessary to verify the accuracy of
any information furnished to Subscriber.

(e) Subscriber understands that the Investment Units and the underlying Company
Securities have not been registered under the Securities Act or pursuant to the
provisions of the securities or other laws of any applicable jurisdictions, in
reliance upon certain exemptions contained in the Securities Act and
Regulation D promulgated thereunder and in the laws of such jurisdictions.
Subscriber is fully aware that Subscriber’s purchase of the Investment Units, is
to be accepted by the Company in reliance upon such exemptions based upon
Subscriber’s representations, warranties and agreements contained herein. The
Subscriber further understands and agrees that the Company will not honor any
attempt by the Subscriber to sell, pledge, transfer or otherwise dispose of any
of the Investment Units or the underlying Company Securities in the absence of
an effective registration statement for such shares of the Company Securities,
or an opinion of counsel satisfactory to the Company that an exemption from any
applicable registration requirements is available. The Subscriber further
understands that the Company is under no obligation to register the Investment
Units and the underlying Company Securities or make an exemption from
registration available and that the Company has not represented that it will
make any attempt to so register the Investment Units and the underlying Company
Securities to make such an exemption thereto available. Subscriber is fully
aware of the restrictions on sale, transferability, and assignment of the
Company’s securities for an indefinite period of time.

(f) Subscriber knows of no public solicitation or advertisement of any offer in
connection with the proposed issuance and sale of the securities hereunder.
Subscriber is not purchasing the Investment Units as a result of any
advertisement, article, notice or other communication regarding the Company or
the Investment Units published in any newspaper, magazine or similar media or
broadcast over television or radio or the Internet or presented at any seminar
or through any other general solicitation or general advertisement and
acknowledges that the Subscriber had a preexisting business or personal
relationship with an officer or director of the Company.

(g) Subscriber understands that the Investment Units are being offered only to
accredited investors. Subscriber has delivered herewith a Representation of
Accredited Investor (attached as Exhibit A hereto) and the Subscriber represents
that the information contained in such Representation is true and accurate as of
the date hereof. The Subscriber agrees to advise the Company if any of the
information contained in the Representation materially changes prior to
acceptance of this subscription.

(h) The Subscriber has delivered herewith a Form W-9 — Request for Taxpayer
Identification Number and Certification (attached as Exhibit B hereto), and the
Subscriber represents that the information contained in such Form W-9 is true
and accurate as of the date hereof. The Subscriber agrees to supplement the
information in such Form W-9 as may be necessary to ensure that the information
contained in such Form W-9 remains correct in all material respects.

(i) Subscriber’s execution and delivery of this Agreement has been duly
authorized by all necessary action. Subscriber agrees not to transfer or assign
this Agreement or any of Subscriber’s interest herein. Subscriber is acquiring
the Investment Units for Subscriber’s own account and not as a fiduciary or
nominee for any other person and for investment purposes only and not with a
view to or for the transfer, assignment, resale, or distribution thereof, in
whole or in part. Subscriber has no present plans to enter into any such
contract, undertaking, agreement, or arrangement. Subscriber understands the
meaning and legal consequences of the foregoing representations and warranties.
Subscriber is not an “underwriter” of any of the Company’s securities, as that
term is defined in Section 2(11) of the Securities Act, and Subscriber will not
take or cause to be taken any action that would cause Subscriber to be deemed an
“underwriter” of the securities.

(j) Subscriber has the full power and authority to execute, deliver and perform
this Agreement. This Agreement, when executed and delivered by Subscriber, will
constitute a valid and legally binding obligation of Subscriber, enforceable in
accordance with its terms.

(k) Subscriber is a resident of the State or other jurisdiction set forth on the
Signature Page of this Agreement and has reviewed any legend applicable to such
state or jurisdiction in Paragraph 4 hereof.

(l) Subscriber acknowledges that, except as expressly set forth in this
Agreement, neither the Company, nor any other Person acting on the Company’s
behalf has made any other representations and warranties of any kind or nature
whatsoever to the Subscriber in connection with the sale of the Investment Units
hereunder, including without limitation, any representation or warranty
regarding the Company, its business, financial statements, results of
operations, financial condition or future prospects.

(m) The foregoing representations and warranties are true and correct as of the
date of Subscriber’s purchase of the Investment Units subscribed for herein, and
each such representation and warranty shall survive such purchase. Subscriber
agrees to notify the Company immediately as soon as any such representation or
warranty is no longer true and correct.

4. Legends. Each certificate representing shares of the Series C Voting
Convertible Preferred Stock and the Common Stock issuable upon the conversion
thereof, which may be issued by the Company hereunder shall bear the following
legend:

“NO SALE, OFFER TO SELL, OR TRANSFER OF THE SERIES C PREFERRED SHARES
REPRESENTED BY THIS CERTIFICATE, OR THE SECURITIES ISSUABLE UPON THE CONVERSION
THEREOF, SHALL BE MADE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT THE PROPOSED TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS
OF SAID ACT AND IS IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS.”

The Subscriber agrees that a legend shall be placed on the Warrant in the form
presented to Subscriber, and a similar legend shall be placed on the Common
Stock issuable upon the exercise thereof.

5. Indemnification. Subscriber hereby agrees to indemnify and hold harmless the
Company and its affiliated persons and entities (other than Subscriber) from any
and all damages, losses, costs, and expenses (including reasonable attorneys’
fees) which it may incur by reason of Subscriber’s failure to fulfill any of the
terms and conditions of this purchase or by reason of any misrepresentation or
breach of any of the warranties contained herein. In this regard, Subscriber
agrees to hold the Company and its controlling persons harmless from all
expenses, liabilities, and damages deriving from an assignment or disposition of
any shares of our Company Securities subscribed for and/or purchased hereby in a
manner which violates the Securities Act, or of any applicable state securities
law or which may be suffered by the indemnified person by reason of any
misrepresentation or breach of any warranty or agreement by Subscriber set forth
herein.

6 Securities Laws. Subscriber understands that this Financing has not been
reviewed by the U.S. Securities and Exchange Commission or the securities
commissioner or Attorney General of any state due to the exempted nature of this
Financing. Subscriber understands that any Financing literature used in
conjunction with this Financing has not been reviewed by the U.S. Securities and
Exchange Commission or the Attorney General or securities commissioner of any
state and therefore has not been approved by the U.S. Securities and Exchange
Commission or any state securities commissioner.

7 Notices. All notices and other communications required or permitted hereunder
shall be in writing, shall be effective when given, and shall in any event be
deemed to be given upon receipt by the other party or, if earlier, (a) five
(5) days after deposit with the United States Postal Service or other applicable
postal service, if delivered by first class mail, postage prepaid, (b) upon
delivery, if delivered by hand, (c) one (1) business day after the business day
of deposit with Federal Express or similar overnight courier, freight prepaid or
(d) one (1) business day after the business day of facsimile transmission, if
delivered by facsimile transmission with copy by first class mail, postage
prepaid, and shall be addressed to the parties at the following addresses and/or
facsimile numbers (or at such other address or number for a party as shall be
specified by like notice):

(a) If to the Company, to the address first set forth in the beginning of this
Agreement;

(b) If to Subscriber, to the address set forth on the signature page of this
Agreement for Subscriber.

8. Governing Law. This Agreement shall be governed in all respects, including,
without limitation, validity, interpretation and effect, by the internal laws of
the State of New York as applied to contracts entered into and entirely
performed within such state.

9. Severability. If any provision of this Agreement, or the application thereof,
will for any reason and to any extent be invalid or unenforceable, the remainder
of this Agreement and application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto. The parties further agree to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the extent possible, the economic, business and other purposes of
the void or unenforceable provision.

10. Entire Agreement. This Agreement, and the exhibits attached hereto,
constitute the entire agreement between the parties hereto with respect to the
subject matter hereof, are intended to be limited to the expressly provided
provisions hereof, and supersede any prior agreements, representations or
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof, including, but not limited to, any prior
Subscription Agreement which may have been executed in favor of the Company by
the Subscriber.

11. Binding Effect. This Agreement is binding upon and will inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

12. Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

13. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

1

SIGNATURE PAGE

The undersigned hereby subscribes for the number of Investment Units as
indicated below.



      Number of Investment Units subscribed:

       Investment Units X $0.40 per Investment Unit = $     .00 payment.

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this        day of September, 2011.

Signature:
Name (Print):
Address:

SSN or EIN:

Title of Authorized Signatory if Subscriber is a corporation, partnership or
other entity

Subscription for        shares of Investment Units accepted this        day of
September, 2011.

Torvec, Inc.,

By:
Name:
Title:


EXHIBIT A

REPRESENTATION OF ACCREDITED INVESTOR

In connection with the proposed offering by Torvec, Inc., a New York corporation
(the “Company”), of investment units (the “Investment Units”), each consisting
of one (1) share of the Company’s Series C Voting Convertible Preferred Stock,
par value $0.01 per share, initially convertible into an equivalent number of
shares of common stock of the Company, par value $0.01 per share (“Common
Stock”), and a warrant to purchase one-tenth (1/10th) of a share of the Common
Stock, at a purchase price of $0.40 per Investment Unit in a transaction
intended to qualify as a private placement of securities exempt from
registration under the Securities Act of 1933, as amended (the “Act”), pursuant
to Section 4(2) thereof and Regulation D promulgated thereunder, I, the
undersigned, furnish the following representations and information:

REPRESENTATIONS

1. I have such knowledge and experience in financial and business matters to be
capable of evaluating the merits and risks of an investment in the Investment
Units. I am offering as evidence of my knowledge and experience in these matters
the information indicated below.

2. I am an Accredited Investor (as that term is defined in Attachment 1 hereto),
as evidenced by my satisfying at least one of the following standards (initial
the one that applies):



             (a) I am an individual and had Income in excess of $200,000 in the
two most recent years or joint Income with my spouse in excess of $300,000 in
the two most recent years and reasonably expect to have Income in excess of this
level in the current year. For purposes of this Representation, “Income” shall
mean salary and bonus income, taxable income (gross receipts less cost of goods
or services and expenses) in the case of sale of proprietorships, distributable
income from trusts and partnerships, interest and dividend income (excluding
unrealized gains) and vested contributions made on behalf of an individual; or



             (b) I am an individual and my net worth (i.e., excess of total
assets over total liabilities), either individually or together with my spouse,
is at least $1,000,000, excluding the value of my primary residence; or



             (c) I am a corporation or partnership, not formed for the purpose
of acquiring the shares, with total assets in excess of $5,000,000; or



             (d) I am an entity in which all of the equity owners meet the
standards set forth in any of the immediately preceding subparagraphs. (If this
standard is initialed, then each such equity owner must complete and return a
copy of this Representation); or

                  (e)  
I am an executive officer or director of the Company; or
        (e)  
Other (specify by reference to Attachment 1):
       
 

3. I am acquiring the Investment Units for my own account as principal for my
investment and not with a view toward resale or distribution.

4. My present financial position, including my other security holdings, and my
financial needs are such that:

(a) my investment in the Investment Units is suitable for me, and I am able to
bear the economic risk of losing all funds invested; and

(b) I am able to bear the economic burden of having all such funds tied up in an
essentially illiquid investment for an extended period of time.

5. All questions that I have had concerning the investment have been answered to
my complete satisfaction.

6. All documents, books and records of the Company relative to this investment
have been made available for my inspection.

7. I further acknowledge that the representations and information contained
herein support the reasonable belief of Torvec, Inc., that I qualify within one
of the above categories of Accredited Investors.

IN WITNESS WHEREOF, I have executed this Representation of Accredited Investor
this        day of September, 2011 and declare that it is truthful and correct.

     
     
Signature of Prospective Purchaser
       
Signature of Prospective Co-Purchaser
     
PRINT Purchaser Name
       
PRINT Co-Purchaser Name
     
Title, if applicable
       
Title, if applicable

(Check one)

       Individually

       Joint tenants with right of survivorship

       Tenants in common

       Partnership

       As custodian, Trustee or agent for       

       Company

ATTACHMENT 1
Definition of Accredited Investor

Accredited investor. Accredited investor shall mean any person who comes within
any of the following categories, or who the issuer reasonably believes comes
within any of the following categories, at the time of the sale of the
securities to that person:

(1) Any bank as defined in section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; any insurance company as defined in section 2(13) of the Securities
Act; any investment company registered under the Investment Company Act of 1940
or a business development company as defined in section 2(a)(48) of that Act;
any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $ 5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $ 5,000,000 or, if a self-directed plan, with investment decisions made
solely by persons that are accredited investors;

(2) Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

(3) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

(4) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

(5) Any natural person whose individual net worth or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000 excluding the
value of the primary residence of such natural person;

(6) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

(7) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in 17 C.F.R. § 230.506(b)(2)(ii); and

(8) Any entity in which all of the equity owners are accredited investors.

EXHIBIT B

FORM W-9

2